FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN BURTON,                                      No. 12-35643

               Plaintiff - Appellant,             D.C. No. 2:06-cv-00322-RHW

  v.
                                                  MEMORANDUM *
SPOKANE POLICE DEPARTMENT,
(SPD) Uniformed Public Safety Division;
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Washington state prisoner John Burton appeals pro se from the district

court’s order denying his motion to vacate the judgment in his 42 U.S.C. § 1983

action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s determination of jurisdiction over a Fed. R. Civ. P. 60(b) motion,

Scott v. Younger, 739 F.2d 1464, 1466 (9th Cir. 1984), and for an abuse of

discretion the district court’s denial of such a motion, Latshaw v. Trainer Wortham

& Co., Inc., 452 F.3d 1097, 1100 (9th Cir. 2006). We may affirm on any ground

supported by the record. Herring v. FDIC, 82 F.3d 282, 284 (9th Cir. 1996). We

affirm.

      The district court lacked jurisdiction to consider Burton’s motion to vacate

the judgment under Rule 60(b)(2) or (3) because the motion was filed more than

one year after summary judgment was granted for defendants. See Fed. R. Civ. P.

60(c)(1) (requiring a motion under Rule 60(b)(1)-(3) to be made within one year

after the entry of the judgment or order); Nevitt v. United States, 886 F.2d 1187,

1188 (9th Cir. 1989) (a district court lacks jurisdiction to consider an untimely

motion to vacate a judgment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                      12-35643